DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 6/16/2022, in which claims 3, 14, 18, 35 and 42 were cancelled, claims 1, 25, 26, 40, 46, 52 and 57 were amended, and claims 75-78 were newly added.  Claims 1, 25-27, 40, 46, 52, 53, 57 and 75-78 are pending.  It is noted that the amendment to the claims filed on 6/16/2022 does not comply with the requirements of 37 CFR 1.121(c) because proper markings were not used to show all changes. For example, single brackets, rather than double brackets, were used to delete the reference to claim 1 within claim 25.  However, in the interest of compact prosecution, the amendment to the claims has been entered.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group II and the species (i) the DNA endonuclease is S. pyogenes Cas9; (ii) the DNA endonuclease is one or more polynucleotide; (iii) the RNA spacer sequence corresponds to SEQ ID NO: 34621; and (iv) the single-molecule guide RNA comprises a spacer sequence that is an RNA sequence corresponding to SEQ ID NO: 34621 in the reply filed on 12/20/2021 is acknowledged.
The reply filed 12/20/2021 did not include an election of a specific sequence from SEQ ID NO: 1-620 as required at pages 5-7 of the Office action mailed 10/22/2021.  During a telephone conversation with Tara Nealey on 3/3/2022 a provisional election was made to prosecute the species of SEQ ID NO: 1.  The reply filed 6/16/2022 affirms the election of SEQ ID NO: 1.
The restriction requirement between Groups I and II was withdrawn in the action mailed 3/16/2022.
Claims 1, 25-27, 40, 46, 52, 53, 57 and 75-78 are under consideration.

Claim Objections
Claim 25 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Response to Arguments - Claim Objections
	The previous objection to claim 25 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 6/16/2022.
The objection to claim 35 is moot in view of Applicant’s cancellation of the claim in the reply filed 6/16/2022.

Improper Markush
The following is a new rejection, necessitated by the amendment filed 6/16/2022:
Claims 1, 25-27, 40, 46, 52, 53, 57 and 75-78 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the target sequences recognized by sgRNA are composed of different nucleotide sequences within the ATXN2 gene.  Each sequence of nucleotides is a different structure.  Further, each target sequence has a different cutting efficiency when targeted with the disclosed sgRNAs (Figs. 2-3).  There is no expectation in the prior art or instant specification that one target sequence could substitute for another with the same effect.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Response to Arguments - Improper Markush
The rejection of claims 35 and 42 on the judicially-created basis that it contains an improper Markush grouping of alternatives, because the endonucleases of SEQ ID NOS: 1-20 do not share a common structure, is moot in view of Applicant’s cancellation of the claims in the reply filed 6/16/2022.
	The previous rejection of claims 25-27, 40, 46, 52, 53 and 57 on the judicially-created basis that it contains an improper Markush grouping of alternatives, because the endonucleases of SEQ ID NOS: 1-20 do not share a common structure, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/16/2022.
The rejection of claim 42 on the judicially-created basis that it contains an improper Markush grouping of alternatives, because the gRNA sequences are composed of different nucleotide sequences and target distinct sequences within the ATXN2 gene, is moot in view of Applicant’s cancellation of the claim in the reply filed 6/16/2022.
With respect to the rejection of claims 1, 25-27, 40, 46, 52, 53, 57 and 75-78 on the judicially-created basis that it contains an improper Markush grouping of alternatives, Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
The response notes that the cutting efficiencies of the gRNA of claim 1 are greater than or equal to 50%, the gRNA of claim 75 are greater than or equal to 60%, the gRNA of claim 76 are greater than or equal to 80%, and the gRNA of claim 78 are greater than or equal to 90%.
This argument is not found persuasive.  The efficiencies of the gRNA are not equivalent, and one would not expect for one gRNA to substitute for another.  Furthermore, the gRNA recognize different target sequences within the ATXN2 gene.  Thus, they are structurally and functionally distinct.  The target sequences do not share a common structure that provides for a common use that flows from a shared structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 6/16/2022.
Claim 57 recites the limitation "the donor template" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the amendment filed 6/16/2022:
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Claim 25 depends from a later claim, which is claim 26.  It would be remedial to cancel claim 25 and add new claim 79, which would then depend from previously set forth claim 26.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25-27, 40, 46, 52, 53, 57 and 75-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method where the one or more deoxyribonucleic acid (DNA) endonuclease is Cas9, does not reasonably provide enablement for other DNA endonucleases that function with one or more guide RNA (gRNA) or one or more single0molecule guide RNA (sgRNA) to effect one or more single-strand breaks (SSBs) or double-strand breaks (DSBs) within the ATXN2 gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a new rejection necessitated by the amendment filed 6/16/2022.  In the previously examined claims, the claims requiring one or more guide RNA or one or more single-molecule guide RNA (sgRNA) also required the DNA endonuclease disclosed in SEQ ID NO: 1 (elected species).  See previously examined claim 25, and the claims that depended therefrom.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims require editing of an ATXN2 gene in a cell by “introducing into the cell one or more deoxyribonucleic acid (DNA) endonucleases and one or more guide RNA (gRNA) or one or more single-molecule guide RNA (sgRNA), the one or more gRNA or one or more sgRNA comprising a spacer sequence that targets a target nucleic acid within the ATXN2 gene to effect one or more single-strand breaks (SSBs) or double-strand breaks (DSBs) within the ATXN2 gene.”  The nature of the invention is complex in that the gRNA or sgRNA must work with the DNA endonuclease to cleave one or both strands of a target nucleic acid within the ATXN2 gene.
	Dependent claim 25, recites, “wherein the one or more protein or polypeptide comprises an amino acid sequence having at least 90% sequence homology to SEQ I DNO: 1 and/or wherein the one or more polynucleotide encoding the one or more DNA endonuclease comprises a nucleic acid sequence having at least 90% sequence homology to a sequence selected from the group consisting of SEQ ID Nos: 2-7.”  The use of “or” to link the two options reads on embodiments where the DNA endonuclease of claim 26 is not further limited by a specifically recited sequence.  Those embodiments are complex in that the gRNA or sgRNA must work with the DNA endonuclease to cleave one or both strands of a target nucleic acid within the ATXN2 gene.
	Breadth of the claims: The claims are broad in that they encompass the use of any DNA endonuclease.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification provides general guidance on the use of DNA endonuclease systems for gene editing, including CRISPR Cas9, CRISPR Cpf1, zinc finger nucleases, transcription activator like effector nucleases, homing endonucleases, and MegaTALs (e.g., pages 9-48 and 133-137).  
The specification teaches the design of guide RNA spacer sequences for use with Cas9 and Cpf1 enzymes having PAM sequences of NAAAAC, NNAGAAW, NNGRRT, NNNNGHT, NRG and YTN (e.g., paragraphs [000377]-[000381]).  Example 1 identified SEQ ID NOS: 15,946-55,473, which are genomic DNA sequences within the ATXN2 gene that are adjacent to the Streptococcus pyogenes Cas9 PAM of NRG.  Example 2 identified SEQ ID NOS: 7,395-11,810, which are genomic DNA sequences within the ATXN2 gene that are adjacent to the Staphylococcus aureus Cas9 PAM of NNGRRT.  Example 3 identified SEQ ID NOS: 6,020-7,394, which are genomic DNA sequences within the ATXN2 gene that are adjacent to the Streptococcus thermophilus Cas9 PAM of NNAGAAW.  Example 4 identified SEQ ID NOS: 5,305-6,019, which are genomic DNA sequences within the ATXN2 gene that are adjacent to a Treponema denticola Cas9 PAM of NAAAAC.  Example 5 identified SEQ ID NOS: 11,811-15,945, which are genomic DNA sequences within the ATXN2 gene that are adjacent to a Neisseria meningitidis Cas9 PAM of NNNNGHTT.  Example 6 identified SEQ ID NOS: 55,474-108,217, which are genomic DNA sequences within the ATXN2 gene that are adjacent to a Cpf1 PAM of TTN or YTN.  Example 7 is directed to a bioinformatic analysis of guide strands, resulting in a pool of 48 single gRNAs targeting the ATXN2 gene within exon 1, the region upstream of exon 1, and the region downstream of exon 1 for further analysis (e.g., paragraph [000502]; Table 7).  Example 8 is directed to the testing of in vitro transcribed guide RNA in HEK293T cells that constitutively express Cas9.  The efficiency of cutting directed by the tested gRNAs is shown in Figs. 2-3.  Example 9 is a prophetic example directed to testing off-target activity using known assays.  Example 10 is a prophetic example directed to the correction of repeat expansion.  Example 11 is a prophetic example directed to the formulation of Cas9 mRNA or RNP in lipid nanoparticles for delivery.  Example 12 is a prophetic example directed to in vivo testing in a relevant animal model.  The specification determines testing efficacy and safety through engraftment of modified mouse or human neurons in a mouse model.
The specification teaches that the elected target site of SEQ ID NO: 34621 functions with a gRNA or sgRNA capable of directing Streptococcus pyogenes Cas9 to the target site with a PAM of NRG.  The specification does not teach the use of any other DNA endonuclease with the elected target site sequence.
	Predictability and state of the art: The prior art teaches that Cas9 endonuclease is distinct from endonucleases such as zinc finger nucleases (ZFNs), and transcription activator-like effector nucleases (TALENs) (Gaj et al. Trends in Biotechnology, Vol. 31, No. 7, pages 397-405, 2013; e.g., Glossary, and page 402, Genome editing using programmable RNA-guided DNA endonucleases).  Gaj et al teach that Cas9 protein requires a seed sequence within the crRNA portion of the guide RNA, and a conserved dinucleotide-containing protospacer adjacent motif (PAM) sequence upstream of the crRNA-binding region (e.g., page 402, Genome editing using programmable RNA-guided DNA endonucleases ).  Further, the prior art teaches that known RNA-guided endonucleases have different PAM specificities.  For example, Cpf1 has a short T-rich PAM in contrast to the G-rich PAM following the target DNA for Cas9 (Zetsche et al. Cell, Vol. 163, pages 759-771, 2015; e.g., page 760, left column, last paragraph).  Thus, one would have recognized that it would have been unpredictable to use the claimed gRNA or sgRNA with an endonuclease other than Cas9.
	Amount of experimentation necessary: Given the teachings in the prior art that endonucleases such as ZFNs and TALENs do not use a gRNA or sgRNA, it would have required a large amount of experimentation to adapt other endonucleases to function with a guide RNA and to adapt other RNA-guided endonucleases to specifically function with the PAM adjacent to the target site of SEQ ID NO: 34621.  Additional experimentation would be required to alter the PAM-binding of RNA-guided endonucleases that do not recognize the same PAM sequence as Streptococcus pyogenes Cas9.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 25-27, 40, 46, 52, 53, 57 and 75-78 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 3, 14, 18, 35 and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 6/16/2022.
	The previous rejection of claims 1, 25-27, 40, 46, 52, 53 and 57  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/16/2022.
The rejection of claims 3, 14 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is moot in view of Applicant’s cancellation of the claims in the reply filed 6/16/2022.

Response to Arguments - 35 USC § 102
The rejection of claim 35 under 35 U.S.C. 102(a)(1) as being anticipated by Marthaler et al, as evidenced by Ran et al and Cooper, is moot in view of Applicant’s cancellation of the claims in the reply filed 6/16/2022.
	The rejection of claims 1, 25-27, 52 and 53 under 35 U.S.C. 102(a)(1) as being anticipated by Marthaler et al, as evidenced by Ran et al and Cooper, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/16/2022.

Response to Arguments - 35 USC § 103
	The rejection of claims 40 and 57 under 35 U.S.C. 103 as being unpatentable over Marthaler et al, as evidenced by Ran et al and Cooper, in view of Porteus has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/16/2022.
	The rejection of claim 46 under 35 U.S.C. 103 as being unpatentable over Marthaler et al, as evidenced by Ran et al and Cooper, in view of Wilson et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 6/16/2022.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699